                                   UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF LOUISIANA

MICHAEL HARBOUR, ET AL.
                                                                                CIVIL ACTION
VERSUS
                                                                                NO. 18-1055-JWD-EWD
LOUIS ANTHONY SIRICO, ET AL.

                                  RULING ON MOTION TO INTERVENE

           Before the Court is a Motion to Intervene Pursuant to Rule 24 (the “Motion to Intervene”)1

filed by LL Hotels, LLC (“LL Hotels”). Plaintiffs, Michael Harbour (“Harbour”) and Tasman

Holdings, LLC (“Tasman”) (collectively, “Plaintiffs”), have filed an opposition,2 and LL Hotels

has filed a Reply.3 For the reasons set forth herein, the Motion to Intervene4 is granted5 and the

Clerk is directed to file the Verified Complaint-in-Intervention6 along with the exhibits attached

thereto7 into the record.

      I.          Background

           On October 25, 2018, Plaintiffs filed a Suit on Continuing Unconditional Guaranties (the

“Petition”) in state court against Louis Anthony Sirico (“Sirico”) and Lisa Grace Loud (“Loud”)

(collectively, “Defendants”) to recover certain amounts allegedly due pursuant to guarantees




1
    R. Doc. 21.
2
    R. Doc. 26.
3
    R. Doc. 29.
4
    R. Doc. 21.
5
  Magistrate judges may “hear and determine” non-dispositive pre-trial motions pursuant to 28 U.S.C. § 636(b)(1)(A).
“A motion to intervene is considered a non-dispositive motion.” Johnson v. Qualawash Holdings, LLC, No. 2:12CV-
885, 2013 WL 3050021, at *2 (W.D. La. June 17, 2013) (citing S.E.C. v. Koirnman, Civ.A. 3:04CV1803, 2006 WL
148733, at *2 (N.D. Tex. Jan. 18, 2006)). See also, Stephens v. State Farm and Cas. Co., Civil Action No. 07-2433,
2010 WL 1292719, at *3 (E.D. La. March 8, 2010) (“The portion of Road Home’s motion seeking leave to intervene
is a non-dispositive matter which I may address by order.”).
6
    R. Doc. 21-2.
7
    R. Docs. 21-3 through 21-8.

                                                         1
executed by Defendants related to two primary loans in favor of LL Hotels for the purpose of

renovating a Baton Rouge hotel.

           Plaintiffs allege that Harbour is the holder and owner in due course of a promissory note

executed by LL Hotels in the principal amount of $1,589,537,85 (the “Harbour Note”)8 and that

Tasman is the holder and owner in due course of a promissory note executed by LL Hotels in the

principal amount of $1,050,000.00 (the “Tasman Note”).9 Plaintiffs allege that in connection with

both Notes, Defendants executed “Continuing Unconditional Guarantee” agreements (the

“Guarantees”) by which “Sirico and Loud absolutely and unconditionally guaranteed, on a solidary

or joint and several basis with [LL Hotels], the full and punctual payment and satisfaction of the

indebtedness” owed by LL Hotels to either Harbour or Tasman.10 Plaintiffs further allege that the

Harbour Note was secured by a Multiple Indebtedness Mortgage, and that following seizure and

sale of the mortgaged property and application of a resulting $262,500.00 credit, LL Hotels owes

Harbour a total of $2,068,026.79 with continuing interest.11 With respect to the Tasman Note,

Plaintiffs allege that LL Hotels owes Tasman a total of $1,710,528.75 with continuing interest.12

Based on the Guarantees, Plaintiffs seek to recover these amounts from Sirico and Loud.13

             On November 30, 2018, Defendants filed a Notice of Removal based on the assertion that

this Court has jurisdiction pursuant to 28 U.S.C. § 1332 “since the parties to this case are citizens

of different states and the amount in controversy exceeds $75,000.00, exclusive of interest and




8
    R. Doc. 1-2, ¶ 3.
9
    R. Doc. 1-2, ¶ 11.
10
     R. Doc. 1-2, ¶¶ 4 & 13.
11
     R. Doc. 1-2, ¶¶ 5-9.
12
     R. Doc. 1-2, ¶ 14.
13
     R. Doc. 1-2, ¶¶ 10 & 15.

                                                   2
costs.”14 Defendants filed an Amended Notice of Removal on December 17, 2018 wherein they

allege they are both domiciled in Quebec, Canada,15 and that Harbour and Tasman are both citizens

of California.16 On February 14, 2019, LL Hotels filed the instant Motion to Intervene17 seeking

to intervene as of right pursuant to Fed. R. Civ. P. 24(a). Alternatively, LL Hotels seeks to

permissively intervene pursuant to Fed. R. Civ. P. 24(b).18 Plaintiffs’ opposition to the Motion to

Intervene does not address the requirements for intervention under either Rule 24(a) or 24(b);

instead, Plaintiffs contend that the Motion to Intervene must be denied because this Court lacks

subject matter jurisdiction over LL Hotels’ claims and argues that LL Hotels is not, pursuant to

Fed. R. Civ. P. 19(a), a necessary party.19

           Per the proposed Complaint-in-Intervention, LL Hotels alleges that Sirico and Loud

formed LL Hotels “as a vehicle through which to purchase a hotel in Louisiana”20 and that

renovations to the hotel “were to be funded in significant part through a loan provided by

Harbour.”21 LL Hotels asserts that it contracted with Matt Morris (“Morris”) of Complete

Construction Contractors, LLC (“Complete Construction”) to complete the remodeling of the hotel

and that Complete Construction was originally required to submit its invoices to a third party

inspector, Michael Stein (“Stein”), prior to Sirico, Loud, or a previous investor in the hotel, Nancy


14
     R. Doc. 1, ¶ 10.
15
     R. Doc. 3, ¶¶ 8-9.
16
  Specifically, Defendants allege that Harbour is domiciled in California and that Harbour is the sole member of
Tasman. R. Doc. 3, ¶¶ 4 & 6.
17
     R. Doc. 21.
18
  R. Doc. 21, p. 1. Although LL Hotels states that it seeks to permissively intervene pursuant to Rule 24(b)(2), that
section addresses intervention by a government officer or agency and is not applicable here. LL Hotels’ briefing
indicates that it seeks to permissively intervene because it “has a claim or defense that shares with the main action a
common question of law or fact.” See, R. Doc. 21, pp. 6-7, Fed. R. Civ. P. 24(b)(1)(B).
19
     R. Doc. 26.
20
     R. Doc. 21-2, ¶ 11.
21
     R. Doc. 21-2, ¶ 2.

                                                          3
Chillag (“Chillag”), authorizing payment to Complete Construction.22                       Despite this initial

arrangement, following Chillag’s withdrawal of her investment, LL Hotels and Harbour executed

an amendment to the Harbour Note which provided, inter alia, that Harbour would pay Complete

Construction directly.23 LL Hotels alleges that Harbour then “caused two wire transfers to be made

directly to Complete Construction totaling in excess of $1 million”24 “for work that had not been

verified by Stein” thereby “drastically reducing the funds available for LL Hotels to complete the

project.”25 LL Hotels further asserts that when finally inspected, the work done by Complete

Construction was “woefully inadequate” and that Complete Construction was terminated as the

contractor for the hotel.26

           LL Hotels alleges that because of the payments made directly to Complete Construction

for inadequate work, Sirico and Loud negotiated with Harbour “to come to a revised arrangement”

and “sought to secure substitute funding that would allow LL Hotels to retire its debt to Harbour.”27

LL Hotels alleges that despite Harbour’s multiple representations that he was willing to “work

with Defendants and LL Hotels to avoid foreclosure and achieve an amicable resolution to retire

his loan through a new loan with a substitute lender,”28 Harbour was actually “working behind the

scenes” to injure Defendants’ and LL Hotels’ interest in the hotel.29 Specifically, LL Hotels asserts


22
   R. Doc. 21-2, ¶ 19. LL Hotels alleges that Chillag withdrew her investment and association with LL Hotels
approximately two months after agreeing to the investment. R. Doc. 21-2, ¶¶ 16 & 20. LL Hotels further alleges that
prior to her withdrawal from the project, Chillag had orally authorized $500,000.00 worth of change orders which at
the time of Chillag’s departure, Complete Construction asserted were almost completed. R. Doc. 21-2, ¶ 20.
23
     R. Doc. 21-2, ¶ 21.
24
     R. Doc. 21-2, ¶ 23.
25
     R. Doc. 21-2, ¶ 24.
26
     R. Doc. 21-2, ¶ 25.
 R. Doc. 21-2, ¶¶ 26-27. LL Hotels further alleges that efforts to secure substitute funding “were complicated when
27

Complete Construction filed liens in bad faith.” R. Doc. 21-2, ¶ 27.
28
     R. Doc. 21-2, ¶ 30.
29
     R. Doc. 21-2, ¶ 28.

                                                        4
that after providing Harbour with a copy of an appraisal showing the hotel’s “upon completion”

and “upon stabilization” market values, Harbour secretly purchased LL Hotels’ loan and thereafter

refused to allow another bank to pay off the first mortgage “thereby torpedoing the new funding

arrangement that Defendants and LL Hotels had worked so hard to secure.”30

           “Despite all of the challenges caused by Harbour and his cohorts,” LL Hotels alleges that

“Defendants and LL Hotels managed to keep the hotel running as a going concern” until May 3,

2016, when “Harbour’s attorney and members of a private security firm” demanded Sirico

immediately vacate the hotel.31 LL Hotels asserts that “Harbour’s agents then closed the hotel and

forced the guests to leave, thereby causing significant damage to its good will” and further “failed

to secure the property, leaving the hotel open for looters.”32 “As a direct and foreseeable result”

of vandalization and looting, LL Hotels asserts that the value of the hotel was greatly decreased

and that the credit LL Hotels received via the foreclosure sale of the mortgaged property was “far

less” than it should have been.33 LL Hotels contends that Harbour was “in league” with Morris

and Chillag “to strip LL Hotels of its interest in the hotel, obtain the property at a discount, and

then secure a double-recovery by suing Defendants on their personal guarantees.”34

           Based on these factual allegations, through its proposed Verified Complaint-In-

Intervention, LL Hotels seeks to assert claims of, inter alia, breach of contract (based on Harbour’s


30
     R. Doc. 21-2, ¶ 33.
31
     R. Doc. 21-2, ¶ 34.
32
     R. Doc. 21-2, ¶ 35.
33
     R. Doc. 21-2, ¶ 35.
34
  R. Doc. 21-2, ¶ 36. LL Hotels alleges that “Morris has bragged to third parties that he had an arrangement with
Harbour and Chillag whereby he would finish the renovations once LL Hotels has been forced out as owner” and that
“Morris was convicted of a similar scheme to defraud homeowners by filing inflated liens. In particular, Morris took
advantage of flood victims by inflating bills to ensure that he was paid all available insurance funds while leaving the
homeowners with uncompleted work. Morris would then file exaggerated liens based on the inflated bills.” R. Doc.
21-2, ¶¶ 36 & 37. LL Hotels alleges that Morris used “the same formula” here, and that “he in engaged in the scam
here with the knowledge and participation of Harbour (and Chillag).” R. Doc. 21-2, ¶ 38.

                                                           5
alleged unauthorized payments of loan proceeds to Complete Construction),35 breach of fiduciary

duty (based on “waste of the mortgage collateral”),36 fraud (based on Harbour’s alleged blocking

of LL Hotels’ substitute funding),37 detrimental reliance,38 unjust enrichment,39 breach of good

faith and fair dealing,40 and tortious interference with business relations.41 The same factual

allegations supporting LL Hotels’ claims were set out in Defendants’ previously filed (and now

withdrawn) Counterclaim42 and form the basis of many of Defendants’ affirmative defenses.43

       II.        Law and Analysis

                  A. LL Hotels Is Aligned with Defendants and Therefore the Court May Exercise
                     Supplemental Jurisdiction Over LL Hotels’ Claims

             The Court’s subject matter jurisdiction in based in diversity. Per the Amended Notice of

Removal, Plaintiffs are citizens of California and Defendants are citizens of Canada. 44 Although



35
     R. Doc. 21-2, ¶¶ 45-47.
36
     R. Doc. 21-2, ¶¶ 48-51.
37
     R. Doc. 21-2, ¶¶ 52-56.
38
     R. Doc. 21-2, ¶¶ 57-63.
39
     R. Doc. 21-2, ¶¶ 64-65.
40
     R. Doc. 21-2, ¶¶ 66-69.
41
     R. Doc. 21-2, ¶¶ 70-71.
42
  R. Doc. 10, ¶¶ 1-36. On February 12, 2019, Defendants filed a Rule 41(a) Notice of Voluntary Dismissal without
Prejudice dismissing their counterclaims without prejudice. R. Doc. 17. In its Motion to Intervene, LL Hotels asserts
that “following further investigation, counsel has concluded that while the Defendants-in-Intervention’s [Harbour’s
and Tasman’s] conduct is relevant to Defendants’ affirmative defenses, the claims themselves are properly asserted
by LL Hotels. Accordingly, Defendants dismissed the counterclaims without prejudice under Rule 41 and LL Hotels
now moves this Court to propound these claims via a Complaint-in-Intervention.” R. Doc. 21, pp. 3-4.
43
   R. Doc. 10, pp. 20-21, First Affirmative Defense (“Plaintiffs’ recovery is barred by Harbour’s prior material
breaches, including, but not limited to, the payment of more than $1 million in loan proceeds directly to Complete
Construction without following the procedures set forth in the parties’ contracts.”); Second Affirmative Defense
(“Plaintiffs’ recovery is barred by the doctrine of unclean hands in connection with, inter alia, the equitable remedy
of foreclosure.”); Third Affirmative Defense (“Plaintiff’s recovery is barred and/or subject to set off by virtue of the
fact that Plaintiffs engaged in waste of the collateral.”); Fifth Affirmative Defense (“Plaintiffs’ recovery is barred
and/or subject to set off by reason of Harbour’s breach of fiduciary duty in connection with the foreclosure.”); Sixth
Affirmative Defense (“Plaintiffs’ recovery is barred and/or subject to set off by virtue of the fact that they were unjustly
enriched at the expense of Defendants and LL Hotels.”).
44
     R. Doc. 3.

                                                             6
LL Hotels does not adequately allege its own citizenship in either its Motion to Intervene or the

proposed Complaint-in-Intervention,45 it asserts that its intervention “will destroy diversity,

because certain of its members are citizens of California, as is, upon information and belief,

Harbour”46 and therefore its intervention will require remand to state court.47 While Plaintiffs

dispute LL Hotels’ statement of citizenship,48 they argue that the Motion to Intervene should be

denied because “this Court does not have subject matter jurisdiction over LL Hotels’ claims,”49

because “[i]t is a matter of black letter law that the court does not have supplemental jurisdiction

over a plaintiff-intervenor’s claims where intervention would destroy diversity jurisdiction.”50

Because the Court aligns LL Hotels as a defendant in this action, supplemental jurisdiction extends

to LL Hotels’ claims and LL Hotels’ intervention would not require remand.

            28 U.S.C. § 1367(a) provides that:

                        Except as provided in subsections (b) and (c) or as expressly
                        provided otherwise by Federal statute, in any civil action of which
                        the district courts have original jurisdiction, the district courts shall
                        have supplemental jurisdiction over all other claims that are so
                        related to claims in the action within such original jurisdiction that

45
   To properly allege the citizenship of a limited liability company or other type unincorporated association, a party
must identify each of the members of the association and the citizenship of each member in accordance with the
requirements of § 1332(a) and (c). See, Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077, 1080 (5th Cir. 2008); 13F
Fed. Prac. & Proc. Juris § 3630.1 (3d ed.) (“whenever a partnership, a limited partnership, a joint venture, a joint stock
company, a labor union, a religious or charitable organization, a governing board of an unincorporated institution, or
a similar association brings suit or is sued in a federal court, the actual citizenship of each of the unincorporated
association’s members must be considered in determining whether diversity jurisdiction exists.”) (internal citations
omitted). The same requirement applies to any member of a limited liability company or other type of unincorporated
association which is also a limited liability company or unincorporated association. See, Turner Bros. Crane and
Rigging, LLC v. Kingboard Chemical Holding Ltd., Civil Action No. 06-88, 2007 WL 2848154, at *4-5 (M.D. La.
Sept. 24, 2007) (“when partners or members are themselves entities or associations, the citizenship must be traced
through however many layers of members or partners there may be, and failure to do [sic] can result in dismissal for
want of jurisdiction.”) (quotation and citation omitted).
46
     R. Doc. 21, ¶ 7.
47
  R. Doc. 21, ¶ 7 (“a remand to state court will not prejudice the Defendants-in-Intervention, because they originally
commenced this action in state court.”).
48
     R. Doc. 26, p. 1, n. 1.
49
     R. Doc. 26, p. 1.
50
     R. Doc. 26, p. 2.

                                                            7
                     they form part of the same case or controversy under Article III of
                     the United States Constitution. Such supplemental jurisdiction shall
                     include claims that involve the joinder or intervention of additional
                     parties.

           “The question under section 1367(a) is whether the supplemental claims are so related to

the original claims that they form part of the same case or controversy, or in other words, that they

‘derive from a common nucleus of operative fact.’”51 Here, LL Hotels’ claims form part of the

same case or controversy because LL Hotels’ proposed claims “concern the same core factual

issue”52 as that raised in the current litigation. Plaintiffs seek to recover monies allegedly owed to

them pursuant to Guarantees related to the Harbour and Tasman Notes executed by LL Hotels.

Plaintiffs allege that LL Hotels owes a total of $2,068,026.79 with continuing interest to Harbour53

and a total of $1,710,528.75 with continuing interest to Tasman.54                         Based on Defendants’

Guarantees related to the two Notes, Plaintiffs seek to recover these same amounts from Sirico and

Loud.55 LL Hotels seeks to assert claims through its intervention that could operate as a set off of

any amounts LL Hotels owes under the Notes (and therefore any amounts owed by the

Defendants). The Defendants have also asserted affirmative defenses to this suit based on the

same facts.

           “That does not end the inquiry, however”56 because the Court must also “‘examine §

1367(b) to determine if any of its exceptions apply….’”57 Pursuant to 28 U.S.C. § 1367(b), “[i]n



51
  Mendoza v. Murphy, 532 F.3d 342, 346 (5th Cir. 2008) (quoting United Mine Workers of America v. Gibbs, 383
U.S. 715, 725 (1966)).
52
     Id.
53
     R. Doc. 1-2, ¶¶ 5-9.
54
     R. Doc. 1-2, ¶ 14.
55
     R. Doc. 1-2, ¶¶ 10 & 15.
56
     Griffin v. Lee, 621 F.3d 380, 385 (5th Cir. 2010).
57
     Id. (quoting Exxon Mobil Corp. v. Allapattah Servs., Inc., 545 U.S. 546, 559-560 (2005)).

                                                            8
any civil action of which the district courts have original jurisdiction founded solely on section

1332…the district courts shall not have supplemental jurisdiction…over claims by

persons…seeking to intervene as plaintiffs under Rule 24…when exercising supplemental

jurisdiction over such claims would be inconsistent with the jurisdictional requirements of section

1332.”58 Accordingly, the exception to the exercise supplemental jurisdiction applies only if LL

Hotels is seeking to intervene as a plaintiff in this matter (and then only if LL Hotels’ citizenship

is not diverse from Defendants).59 Although LL Hotels’ citizenship is not set out in any of the

pleadings and is not clear,60 LL Hotels’ citizenship is not relevant and the exception to the exercise

of supplemental jurisdiction set out in § 1367(b) is inapplicable because the Court aligns LL Hotels

as a defendant.

          “In this Circuit, ‘the generally accepted test of proper alignment is whether the parties with

the same ‘ultimate interests’ in the outcome of the action are on the same side.’”61 “To that end,

[the Court] must ‘look beyond the pleadings, and arrange the parties according to their sides in the




58
     Emphasis added.
59
   See, Griffin, 621 F.3d at 386 (instructing district court to dismiss a petition of intervention filed by a non-diverse
party aligned as a plaintiff and explaining that “while Congress codified the concepts of pendent and ancillary
jurisdiction in § 1367(a), it apparently chose to circumscribe such jurisdiction in § 1367(b) with respect to plaintiff
intervenors.”); Brown v. Sullair, LLC, Docket No. 13-cv-2388, 2015 WL 9261354, at * 2 (W.D. La. Nov. 17, 2015)
(“When a party who would destroy diversity seeks to intervene as a plaintiff, the court must deny the motion.”).
60
   Based on LL Hotels’ assertion that it was created by Sirico and Loud “as a vehicle through which to purchase a
hotel in Louisiana,” R. Doc. 21-2, ¶ 11, as well as Plaintiffs’ allegation that the Harbour and Tasman Notes were
executed by LL Hotels “by its duly authorized Managing Member, Louis Sirico,” R. Doc. 1-2, ¶¶ 3 & 11, it appears
that LL Hotels may be a citizen of Canada as it would take on the citizenship of its members. LL Hotels contends in
its Motion to Intervene that LL Hotels’ intervention “will destroy diversity, because certain of its members are citizens
of California, as is, upon information and belief, Harbour.” R. Doc. 21, ¶ 7. Plaintiffs assert that “[u]pon information
and belief, all of the membership interests in LL Hotels are in fact owned by Martin Schott, the Trustee in Sirico’s
bankruptcy suit” and that “[b]ecause Schott is a resident of Louisiana, LL Hotels’ suit cannot destroy diversity.” R.
Doc. 26, p. 1, n. 1.
61
  Griffin, 621 at 388 (quoting Lowe v. Ingalls Shipbuilding, A Div. of Litton Sys., Inc., 723 F.2d 1173, 1178 (5th Cir.
1984)).

                                                           9
dispute’ to ensure that the parties have a ‘collision of interest[s]’ over the ‘principal purpose of the

suit’ and the ‘primary and controlling matter in dispute.’”62

           Here, the principal purpose of Plaintiffs’ suit is to recover monies allegedly due pursuant

to the Guarantees executed by Sirico and Loud. Defendants assert as defenses to Plaintiffs’ action

that Plaintiffs’ recovery is barred “by Harbour’s prior material breaches, including, but not limited

to, the payment of more than $1 million in loan proceeds directly to Complete Construction without

following the procedures set forth in the parties’ contracts;” “the doctrine of unclean hands in

connection with, inter alia, the equitable remedy of foreclosure;” “waste of the collateral;” and

“Harbour’s breach of fiduciary duty in connection with the foreclosure.”63 Like Defendants, LL

Hotels seeks to bar or limit Plaintiffs’ recovery of the same amounts (albeit allegedly due pursuant

to the Harbour and Tasman Notes) based on the same allegedly unscrupulous acts committed by

Plaintiffs. Accordingly, there is a “collision of interests” as between Plaintiffs on the one side and

Defendants and LL Hotels on the other. Based on this party alignment, this Court can exercise

supplemental jurisdiction over LL Hotels’ claims pursuant to 28 U.S.C. § 1367(a), and the

exception set out in § 1367(b) (which applies only to claims brought by persons seeking to




62
  Chesapeake Louisiana, LP v. Buffco Production, Inc., 564 Fed. Appx. 751, 755 (5th Cir. May 7, 2014) (unpubl.)
(quoting City of Indianapolis v. Chase Nat’l Bank of City of N.Y., 314 U.S. 63, 69 (1941)). The Fifth Circuit has also
indicated that a party seeking “affirmative relief” rather than intervening “to protect its interests as a defendant” may
be considered an intervenor plaintiff for purposes of proper alignment. See, Cheasapeake, 564 Fed. Appx. at 756.
Because use of such an “affirmative claims” test could result in an alignment opposite of that when the “principal
purpose of the suit” analysis is done, the Court uses the “principal purpose” test here. See also, State Nat’l Ins. Co. v.
Yates, 391 F.3d 577, 580 (5th Cir. 2004) (“The fact that [defendant] has asserted a counterclaim does not make him a
‘plaintiff’ for purposes of § 1367(b). Although we have not directly addressed this issue in the past, today we hold
that ‘plaintiff’ in § 1367(b) refers to the original plaintiff in the action—not to a defendant that happens also to be a
counter-plaintiff, cross-plaintiff, or third-party plaintiff. In doing so, we follow the numerous other circuits that have
come to the same conclusion.”)
63
     R. Doc. 10, p. 20.

                                                           10
intervene as plaintiffs) does not apply.64 Accordingly, LL Hotels’ intervention does not destroy

this Court’s subject matter jurisdiction.65

                B. LL Hotels May Intervene Pursuant to Fed. R. Civ. P. 24(b)

                         i. The Motion to Intervene is Timely

           As noted above, LL Hotels seeks to intervene as of right pursuant to Rule 24(a) or

alternatively, to permissively intervene pursuant to Rule 24(b). “Whether leave to intervene is

sought under section (a) or (b) of Rule 24, the application must be timely.”66 The timeliness of a

motion to intervene is a matter committed to the sound discretion of the trial court. 67 Timeliness

“is not limited to chronological considerations but ‘is to be determined from all the




64
   See, Griffin, 621 F.3d 380 (“As previously noted, the Third Circuit has held that if an intervenor is realigned as a
defendant, § 1367(b) does not deprive the district court of supplemental jurisdiction over a counterclaim raised by the
intervening defendant, even where the requirements of § 1332 are not met.”) (citing Dev. Fin. Corp. v. Alpha Housing
& Health Care, Inc., 54 F.3d 156, 161 (3d Cir. 1995) (“We conclude that § 1367(b) does not deprive the district court
of supplemental jurisdiction over a counterclaim or cross-claim raised by an intervening defendant, even where the
intervenor shares citizenship with an original party.”)); Grimes v. Mazda North American Operations, 355 F.3d 566,
572 (6th Cir. 2004) (“The supplemental jurisdiction provision, 28 U.S.C. § 1367(b), states congressional intent to
prevent original plaintiffs—but not defendants or third parties—from circumventing the requirements of diversity.”);
Langone v. Flint Ink North America Corp., 231 FRD 114, 117 (D. Mass. 2005) (“Title 28 U.S.C. § 1367, the
supplemental jurisdiction statute, makes different provisions for plaintiff-intervenors and for defendant-intervenors,
and the weight of authority permits the exercise of supplemental jurisdiction over defendant-intervenors, even where
diversity is lacking.”); Cole Mechanical Corp. v. National Grange Mutual Ins. Co., 06 Civ. 2875, 2008 WL 11395565,
at * 5 (S.D.N.Y. Aug. 13, 2008) (“Because there is no dispute that Cyan’s counterclaims ‘form part of the same case
or controversy’ as those in Cole’s complaint, and Section 1367(b) does not prohibit nondiverse claims by Rule 24(a)
intervening defendants, this Court may also exercise supplemental jurisdiction over Cyan’s claims against Cole.”).
See also, Wichita R. & Light Co. v. Public Utilities Commission of the State of Kan., 260 U.S. 48, 53-54 (1922) (“The
intervention of the Kansas Company, a citizen of the same state as the Wichita Company, its opponent, did not take
away the ground of diverse citizenship. That ground existed when the suit was begun and the plaintiff set it forth in
the bill as a matter entitling it to go into the District Court. Jurisdiction once acquired on that ground is not divested
by a subsequent change in the citizenship of the parties.”).
65
   Because this Court may exercise supplemental jurisdiction over LL Hotels’ claims, it is not necessary to consider
whether LL Hotels is “a person required to be joined” and who “cannot be joined” pursuant to Fed. R. Civ. P. 19(b).
See, Youngblood v. Rain CII Carbon, LLC, No. 12-cv-287, 2014 WL 2547588, at * 4 (W.D. La. June 4, 2014) (“when
faced with a diversity-destroying potential intervenor, we are required to consider whether the party seeking to
intervene is a required party under Rule 19. When the diversity-destroying potential intervenor is a required party in
whose absence an adequate judgment cannot be rendered, under Rule 19, the lawsuit cannot proceed in that party’s
absence and the suit must be dismissed for lack of complete diversity.”).
66
     Stallworth v. Monsanto Co., 558 F.2d 257, 263 (5th Cir. 1977).
67
     McDonald v. E.J. Lavino, 430 F.2d 1065, 1071 (5th Cir. 1970).

                                                           11
circumstances.’”68 The Fifth Circuit has set forth four factors to consider when evaluating whether

a motion to intervene is timely: (1) the length of time during which the proposed intervenor should

have known of his interest in the case before he petitioned to intervene; (2) the extent of prejudice

that those parties already in the litigation would suffer “as a result of the would-be intervenor’s

failure to apply for intervention as soon as he actually knew or reasonably should have known of

his interest in the case;” (3) the extent of prejudice to the proposed intervenor if he is not allowed

to intervene; and (4) the existence of “unusual circumstances militating either for or against a

determination that the application is timely.”69

           Here, Plaintiffs filed suit on October 25, 2018.70 The case was removed by Defendants on

November 30, 2018.71 No scheduling conference is currently set.72 Plaintiffs do not contend that

the Motion to Intervene is untimely, nor is there any assertion that any party would be prejudiced

if LL Hotels intervenes. Given the early procedural posture of this suit, the Court finds that the

Motion to Intervene is timely.

                         ii. LL Hotels May Intervene Pursuant to Rule 24(b)

           Plaintiffs do not address any of the requirements for intervention pursuant to Rule 24 and

instead focus on the potential jurisdictional defect in LL Hotels’ proposed intervention. Because

LL Hotels may permissively intervene pursuant to Rule 24(b), it is not necessary to also consider

whether LL Hotels can also intervene as of right pursuant to Rule 24(a)(2).73


68
     Stallworth, 558 F.2d at 263.
69
     Ross v. Marshall, 426 F.3d 745, 754 (5th Cir. 2005) (citing Stallworth, 558 F.2d at 264-266).
70
     R. Doc. 1-2.
71
  R. Doc. 1. At the time of removal, Defendants were proceeding pro se. They are now represented by the same
counsel as LL Hotels.
72
  See, R. Doc. 24. The previous scheduling conference was canceled in light of the pending Motion to Set Aside
Default and the instant Motion to Intervene.
73
 See, Securities and Exchange Commission v. Stanford International Bank, Ltd., Civil Action No. 3:09-cv-298, 2010
WL 11492410, at * 1 (N.D. Tex. Jan. 6, 2010) (“Susan Stanford argues that she has a right to intervene under Federal

                                                           12
           Pursuant to Rule 24(b), LL Hotels may be allowed to permissively intervene if: (1) the

Motion to Intervene is timely;74 (2) LL Hotels “has a claim or defense that shares with the main

action a common question of law or fact;”75 and (3) the Court determines that allowing the

intervention will not “unduly delay or prejudice the adjudication of the original parties’ rights.” 76

“Permissive intervention ‘is wholly discretionary with the [district court]…even though there is a

common question of law or fact, or the requirements of Rule 24(b) are otherwise satisfied.’” 77

“Rule 24(b) necessarily vests broad discretion in the district court to determine the fairest and most

efficient method of handling a case with multiple parties and claims.”78

           As stated above, the Court finds that the Motion to Intervene is timely. Further, for the

same reasons LL Hotels’ proposed claims form part of the same case or controversy for purposes

of the exercise of supplemental jurisdiction, LL Hotels’ proposed claims share common questions

of law and fact with the main action. Finally, LL Hotels’ intervention will not prejudice other



Rule of Civil Procedure 24(a). The Court need not address this argument because, regardless of whether she has a
right to intervene under Rule 24(a), it would exercise its discretion to allow intervention under Rule 24(b).”); Ryder
Transportation Services v. MAALT, LP, Civil Action No. 3:15-cv-3325. 2016 WL 11372210, at * 2 (N.D. Tex. July
5, 2016) (“Because the Court grants MSB’s motion under Rule 24 (b), it does not address MSB’s arguments under
Rule 24(a).”).
74
     Fed. R. Civ. P. 24(b)(1).
75
     Fed. R. Civ. P. 24(b)(1)(B).
76
     Fed. R. Civ. P. 24(b)(3).
77
  Kneeland v. National Collegiate Athletic Ass’n, 806 F.2d 1285, 1289 (5th Cir. 1987) (quoting New Orleans Public
Service, Inc. v. United Gas Pipe Line Co., 732 F.2d 452, 470–71 (5th Cir.) (en banc)).
78
   Securities and Exchange Commission, 2010 WL 11492410, at * 2 (citing S.E.C. v. Everest Mgmt. Co., 475 F.2d
1236, 1240 (2d Cir. 1972)). The Fifth Circuit has stated that factors a court may consider in exercising its discretion
include “whether the intervenors interests are adequately represented by other parties and whether intervention will
unduly delay the proceedings or prejudice existing parties.” Kneeland, 806 F.2d at 1289. The Kneeland court
explained that “[t]his circuit holds that when the party seeking to intervene has the same ultimate objective as a party
to the suit, the existing party is presumed to adequately represent the party seeking to intervene unless that party
demonstrates adversity of interest, collusion, or nonfeasance.” Id. at 1288. Here, it appears that LL Hotels and
Defendants have the same ultimate objective – to challenge the amounts allegedly due to Plaintiffs (albeit under the
Harbour or Tasman Notes rather than the Guarantees). Notwithstanding the adequacy of representation, considering
the early procedural posture of this case and the commonality of law and fact as between the proposed Complaint in
Intervention and the defenses raised by Defendants, it is appropriate for this Court to exercise its discretion to allow
permissive intervention pursuant to Rule 24(b).

                                                          13
parties. As noted above, this case is in its early procedural stages. While it appears that LL Hotels

and Defendants are, for many purposes, one in the same,79 Plaintiffs do not contest LL Hotels’

assertion that the claims asserted in the proposed Complaint in Intervention “are properly asserted

by LL Hotels” rather than by the individual Defendants.80 Moreover, if LL Hotels is not allowed

to intervene in this suit, disposition of the issue of the amount owed by the Defendants would

proceed without LL Hotels’ involvement.81 Given the related nature of Defendants’ and LL

Hotels’ assertions, and the fact that both Defendants’ affirmative defenses and LL Hotels’

proposed claims in intervention challenge the amounts due to Harbour and Tasman, LL Hotels

may permissively intervene in this action pursuant to Rule 24(b).82




79
   LL Hotels alleges that Sirico and Loud formed LL Hotels “as a vehicle through which to purchase a hotel in
Louisiana” R. Doc. 21-2, ¶ 11. The Harbour Note was signed by Sirico as “managing member” of LL Hotels. R.
Doc. 7-3, p. 4. An amendment to the Harbour Note was signed by Sirico, R. Doc. 7-3, p. 6, as was an “Unanimous
Consent of Sole Member of LL Hotels, LLC.” R. Doc. 78-3, p. 7. The Tasman Note was signed by Sirico. R. Doc.
7-5, p. 7. As guarantors, Sirico and Loud could, under Louisiana law, assert many of the same defenses to the principal
demand available to LL Hotels. See, La. C.C. art. 3046 (a “surety may assert against the creditor any defense to the
principal obligation that the principal obligor could assert except lack of capacity or discharge of the principal
obligor.”).
80
     See, R. Doc. 21, ¶ 6.
81
   Both Guarantees guarantee “to Lender, as primary obligor and not merely as surety, the performance of and full and
prompt payment of the Liabilities” and define “Liabilities” as “all debts, obligations, indebtedness and liabilities of
every kind and character of” LL Hotels. R. Doc. 7-3, p. 8; R. Doc. 7-5, p. 8. As explained by one court, “[a]lthough
it is true…that a guarantor can be held liable for an underlying obligation even when that obligation cannot be enforced
against the principal obligor, it does not follow that a guarantor can be held liable when there is no obligation or
liability in the first place.” Ryder, 2016 WL 11372210, at * 4. See also, Commercial Nat. Bank in Shreveport v. Pipe
Sales of Shreveport, 600 So.2d 130, 132 (La. App. 2 Cir. 1992) (“The jurisprudence has consistently considered a
continuing guaranty contract to be equivalent to a contract of suretyship. The traditional civil law concept of suretyship
creates a liability accessory to that of the principal debtor. LSA–C.C. Art. 3035 defines suretyship as an accessory
contract to fulfill the obligation of another who has failed to perform.”) (internal citations omitted).
82
   See, Ryder, 2016 WL 11372210, at *2 (allowing lessee to intervene in action filed by lessor against guarantors and
explaining that “[e]ven if [plaintiff leasor’s] argument that it does not need to prove [lessee’s] liability before collecting
from Guarantors has merit, however, [lessee] “has a claim that shares with the main action a common question of law
or fact.” See Fed. R. Civ. P. 24(b). Specifically, [lessee’s] claim that [lessor] materially breached the Tractor Lease
before [lessee] ceased making payments under the Tractor Lease shares common questions of law and fact with the
present action. Accordingly, the Court grants [lessee’s] motion to intervene under Rule 24(b). Because the Court grants
[lessee’s] motion under Rule 24(b), it does not address [lessee’s] arguments under Rule 24(a).”).

                                                             14
       III.      Conclusion

              For the reasons set forth herein, the Motion to Intervene Pursuant to Rule 2483 is

GRANTED and the Clerk is directed to file the Verified Complaint-in-Intervention84 along with

the exhibits attached thereto85 into the record.

              Signed in Baton Rouge, Louisiana, on May 31, 2019.



                                                 S
                                                 ERIN WILDER-DOOMES
                                                 UNITED STATES MAGISTRATE JUDGE




83
     R. Doc. 21.
84
     R. Doc. 21-2
85
     R. Docs. 21-3 through 21-8.

                                                   15
